                         United States District Court
                       Western District of North Carolina
                              Statesville Division

      Darius Donnell Freeman,         )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               5:18-cv-00013-KDB
                                      )               5:13-cr-00080-KDB
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 5, 2020 Order.

                                               October 5, 2020




        Case 5:18-cv-00013-KDB Document 20 Filed 10/05/20 Page 1 of 1
